DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 09/01/2022, has been entered. Claims 6 and 21-23 are cancelled. Claims 1-5 and 7-20 are pending. The previous drawings objection is withdrawn due to persuasive argument. The previous objections to claims 1, 5-6, 8, 10, 16, and 18 are withdrawn due to amendment. The previous 112b rejections of claims 3-5, 8, 10, 12-16, and 18-20 are withdrawn due to amendment. Claim 11 is still rejected under 112b. Applicant’s argument regarding the prior art rejection of claim 1 has been fully considered but is unpersuasive.
On pages 5-6 of the response, applicant argues that Johnson fails to teach “a surface of the or each discrete region includes a respective surface coating, said respective surface coating including one or more reagents to engage the condensate in the respective discrete region and determine composition”. Specifically, applicant argues that the coating/reagent(s) of Johnson are added to the collected condensate during transport of the condensate to the sensor. In response, the examiner firstly notes that claim 1 doesn’t require the sensor to have the coating. In contrast, claim 1 requires one or more discrete region(s) for detection of one or more analytes and that the coating being on a surface of the or each discrete region. The term “region for detection” is extremely broad. In the context of Johnson, FIG. 6B may be interpreted as showing four discrete regions for detection, each discrete region being one of the four stacked ovals (generally indicated by 634) in addition to the two channels located on the left and right sides of each oval. Alternatively, since claim 1 only requires one discrete region for detection, FIG. 6B of Johnson may be interpreted as showing one discrete region for detection which is the bottom section of the device below where 616 exits 650. It is noted that the single discrete region interpretation of Johnson is not relied on by the examiner. Secondly, the examiner notes that Johnson teaches that the lateral flow/fluidic channel may have the coating ([0025], [0036]). Johnson further teaches that the flow channels may be coated ([0058]). Most importantly, Johnson teaches that a coating of immobilized reporter antibodies may be formed on the sensors ([0058]). Thus, the coating of the channels and the coating on the sensors each read upon the claim limitation of “a surface of the or each discrete region includes a respective surface coating, said respective surface coating including one or more reagents to engage the condensate in the respective discrete region and determine composition”. Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11: “the condensate sample” lacks antecedent basis. Further, it is unclear if “the condensate sample” is the same element as or a different element than “the condensate”. Still further, it is unclear if “a detection zone” is the same element as or a different element than the one or more discrete regions for detection of the analyte. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 20100268106 A1, prior art of record).Regarding claim 1:Johnson teaches (FIGS. 6A-6B) a cartridge device for collecting and analysing a breath condensate, the device comprising
a condensation zone (624 - [0060]) to condense exhaled breath from a subject into a condensate, the condensation zone, being operably connectable to ([0060]) a cooling means (604), the device including one or more further discrete regions (634 - [0060]) for detection of one or more analytes in the condensate and measurement of the or more analytes, the cartridge device further comprising a fluid path (616) connecting the condensation zone (624) to the or each discrete region (634), and wherein a surface of the or each discrete region includes a respective surface coating, said respective surface coating including one or more reagents to engage the condensate in the respective discrete region and determine composition (e.g. [0036], [0057]-[0058])
Regarding claim 2:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the device includes analysis initiation means to detect the presence of the condensate ([0031])
Regarding claim 3:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the or each discrete region has a specified volume, which allows the measurements to be calculated based upon the respective volume ([0043], [0050])
Regarding claim 5:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the or each discrete region has a specified volume such that there is an analyte detection zone of the or each discrete region whose volume is less than a predetermined volume of the condensate (e.g. [0039]-[0040], [0043])
     The examiner notes that the “predetermined volume of the condensate” may be the volume of condensate which is metered from the condensation surface OR the total volume of condensate prior to diversion towards the different sensors / detection regions. Since this predetermined volume is divided amongst a plurality of sensors / regions / detection zones (e.g. the senor areas shown as 634 if FIG. 6B), each sensor / region / detection zone volume must be less than that of the “predetermined volume”.
Regarding claim 8:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the or each discrete region includes at least a pair electrodes in operable connection with the condensation zone ([0047])
Regarding claim 9:Johnson teaches all the limitations of claim 8, as mentioned above.Johnson also teaches:
wherein the cartridge device is configured to vary a difference in potential between the pair of electrodes (inherent - the potential between the electrodes of Johnson is capable of being varied)
Regarding claim 10:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the cartridge device is configured to have a further reagent added to said condensate in a further discrete preparation region ([0064]-[0065])
Regarding claim 11:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson also teaches:
wherein the cartridge device is configured to have a further reagent for analysis of the condensate loaded into the condensate sample during passage of the condensate sample from the condensation zone to a detection zone ([0036], [0057], [0064]-[0065])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20100268106 A1, prior art of record).Regarding claim 4:Johnson teaches all the limitations of claim 3, as mentioned above.Johnson also teaches:
a sample volume of 5µL ([0043])Johnson fails to explicitly teach:
wherein the specified volume of the or each discrete region is up to 4 µl
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A. Johnson explicitly teaches that smaller volumes are beneficial (e.g. [0004], [0016], [0040], etc.).
Regarding claim 7:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to explicitly teach:
wherein the respective surface coating has a thickness in a range of 1µm to 15 µm
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.
Regarding claim 12:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to explicitly teach:
wherein at least one of the one or more discrete regions has a perimeter ranging from 2-10mm
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.
Regarding claim 13:Johnson renders obvious all the limitations of claim 12, as mentioned above.Johnson fails to explicitly teach:
wherein the at least one of the one or more discrete regions has a perimeter of 5mm
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.
Regarding claim 14:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to explicitly teach:
wherein at least one of the one or more discrete regions has a height of from 75-750 µm
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.
Regarding claim 15:Johnson renders obvious all the limitations of claim 14, as mentioned above.Johnson fails to explicitly teach:
wherein the at least one of the one or more discrete regions has a height of 100 µm
     However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2145.05 II A.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20100268106 A1, prior art of record) in view of Vogel et al. (DE 102015203719 A1 - all citations are to the attached English translation).Regarding claim 16:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson appears, but fails to explicitly, teach (FIG. 9):
wherein at least one of the one or more discrete regions (934) comprises a chamber, the chamber being enclosed on five sides with a sixth side (left side of 934) open for the condensate to enter said chamber and for displaced air to escape therefromVogel teaches (FIG. 2):
wherein at least one of the one or more discrete regions comprises a chamber (interior area 204 / capillary 200), the chamber being enclosed on five sides with a sixth side (open bottom of 204 / 108 / 200) open for the condensate to enter said chamber and for displaced air to escape therefrom
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the single open side chamber of Vogel in the device of Johson as it is an art-recognized equivalent structure for the sensor chamber. As common in the prior art, a chamber with two open sides or a chamber with one open side may be used.
Regarding claim 17:Johnson and Vogel teach all the limitations of claim 16, as mentioned above.Johnson also teaches:
wherein the cartridge device is configured such that the condensate forms a film in the condensation zone (inherent due to the nature of condensation formation and the structure of the condensation surface taught by Johnson - [0060])
Regarding claim 18:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to teach:
wherein the cartridge device is configured to measure interference to a measurement of the analyte Vogel teaches:
wherein the cartridge device is configured to measure interference to a measurement of the analyte “[t]he measuring electrodes 202…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the interference measurement of Vogel in the device of Johnson to increase accuracy and/or to correct the sensor measurement for said interference.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20100268106 A1, prior art of record) in view of Hunt et al. (US 20080214947 A1, prior art of record).Regarding claim 19:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to teach:
wherein the cartridge device is configured to determine power supplied to the condensation zoneHunt teaches:
wherein the cartridge device is configured to determine power supplied to the condensation zone ([0053])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power determination of Hunt in the device of Johnson to allow for control and monitoring of the condensation rate (Hunt - [0053]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 20100268106 A1, prior art of record) in view of Ahn et al. (US 20050130226 A1, prior art of record).Regarding claim 20:Johnson teaches all the limitations of claim 1, as mentioned above.Johnson fails to teach:
wherein the device further comprises a hole or channel through which air can escape from the device, said hole or channel connecting at least one of the one or more discrete regions with atmosphereAhn teaches (e.g. FIG. 4a):
wherein the device further comprises a hole (455) or channel through which air can escape from the device, said hole or channel at least one of the one or more discrete regions (e.g. 450) with atmosphere
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hole or channel of Ahn in the device of Johnson as it is an art-recognized equivalent structure for device fluid flow / the sensor chamber. Additionally/alternatively, one would be motivated to use the structure of Ahn to avoid pressure transfer within the detection zones that might inhibit proper filling ([0072]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856